DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oohigashi et al. (US Publication No.: 2018/0164046 hereinafter “Oohigashi”) in view of Kim et al. (US Publication No.: 2011/0168373 hereinafter “Kim”).
With respect to claims 1-2, Oohigashi discloses a heat exchanger (Para 0001) comprising: a plurality of heat transfer tubes (Fig. 3, tubes 13a) extending in a first direction and aligned in a second direction intersecting with the first direction (Fig. 3);  and a plurality of fins disposed in the first direction (Fig. 3, fins 1), the fins each including a plurality of fin main bodies aligned in the second direction (Fig. 4, main bodies 1a), and a bridging portion connecting two adjacent ones of the fin main bodies (Fig. 4, bridging portion 1f).
Oohigashi discloses through holes for the tubes 1b but does not disclose and at least one of the fin main bodies being provided with a through hole next to the bridging portion in the second direction (as per claim 1) wherein a pair of the through holes are formed to face each other with the bridging portion interposed therebetween (as per claim 2).
 Kim teaches a fin that connects to tubes and has a bridging portion and a pair of through holes with the bridging portion therebetween as seen in the figure below. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the fins of Oohigashi with a pair of through holes with the bridge between the pair as taught by Kim to increase turbulence and heat transfer performance (Para 0036 and 0050).

    PNG
    media_image1.png
    572
    849
    media_image1.png
    Greyscale

With respect to claims 3-4, Oohigashi and Kim teach the heat exchanger according to claims 1-2 as discussed above. Kim also teaches wherein a width of the through hole in a third direction intersecting with the first direction and the second direction is greater than a width of the bridging portion in the third direction (See figure above, the through hole width of 222, 226 and 228 in the third direction is greater than the bridge portion). 
With respect to claim 5, Oohigashi and Kim teach the heat exchanger according to claim 3 as discussed above. Kim also teaches wherein the through hole is in the form of a slit extending in the third direction (Fig. 4, holes 222, 226 and 228 are slits extending in the third direction). 
With respect to claims 6-7, Oohigashi and Kim teach the heat exchanger according to claims 1 and 5 as discussed above. Kim does not disclose wherein ends of the through hole in the third direction are curved when viewed in the first direction, and 
	With respect to claim 8, Oohigashi and Kim teach the heat exchanger according to claim 1 as discussed above. Kim also discloses wherein a pair of the through holes are formed to face each other with a first bridging portion interposed therebetween (See figure in claim 1 above), the first bridging portion being the bridging portion located closest to one end of the fin in the second direction, and a pair of the through holes are formed to face each other with a second bridging portion interposed therebetween (See figure in claim 1 above), the second bridging portion being the bridging portion located closest to the other end of the fin in the second direction, and the through hole is not formed next to the bridging portion other than the first bridging portion and the second bridging portion (see figure in claim 1 above and Oohigashi discloses the bridging portion with no through holes).
	With respect to claim 9, Oohigashi and Kim teach a hot water (Oohigashi: Fig. 1) apparatus comprising: the heat exchanger according to claim 1 (see claim 1 above); 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763